DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claim 1 is allowable for setting forth a band saw machine comprising a frame body unit including a support frame module and a cleaning hood module, the support frame module having an upright base plate with an outlet port extending front-rear direction and the cleaning hood module having a hood body extending rearward from the base plate in the front-rear direction, wherein the hood body surrounds the outlet port and has two first openings positioned in opposite sides of the hood body in a left-right direction, and wherein the band saw machine further includes a cleaning unit having a first air lance extending through one of the first openings of the hood body for directing an air stream to a conveyor belt.
For example, Stolzer et al. (2019/0061027), hereinafter Stolzer, teach a band saw machine comprising a frame body unit including a support frame module 12, the support frame module having an upright base plate with an outlet port extending front-rear direction.
However, Stolzer does not teach the band saw machine having a cleaning hood module and the cleaning hood module having a hood body extending rearward from the base plate in the front-rear direction, wherein the hood body surrounds the outlet port and has two first openings positioned in opposite sides of the hood body in a left-right .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bandsaws with a cleaning unit are cited in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510. The examiner can normally be reached M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/PHONG H NGUYEN/Examiner, Art Unit 3724